DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1, the limitation “
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The various sensors and devices and an analytical engine are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the claim recites “various sensors and devices 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “obtain” limitation does not amount to significantly more than the judicial exception because they are well-understood, routine, and conventional (See MPEP 2106.05(d) – receiving or transmitting data over a network.). Accordingly, the claims are not patent eligible.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Regarding Claim 1, line 1 recites ‘a “smart” structure”‘ should be ‘a smart structure’. (Examiner suggests removing the quotes since the term “smart” is well known in the art.)
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Safavi (US 20150373565 A1 -hereinafter Safavi).
Regarding Claim 1, Safavi teaches a next generation system for use in a "smart" structure, comprising: 
(a) various sensors and devices configured to obtain data; and (see [0033]; Safavi: “Devices 110-118 may be implemented as any of a variety of different sensor types.” See [0034]; Safavi: “devices 110-118 may be configured to generate smart home type of device data.”)
(b) an analytical engine configured to determine a user's preferences and requirements. (see [0060]; Safavi: “In block 510, the system receives user data. In one aspect, user data is subjective data from a user. The user data may be received from one or more communication devices and/or one or more appliances.” See [0052]; Safavi: “Communication device 128 may execute a client application 312 that executes cooperatively with an application executing in system 104.” See [0054]; Safavi: “client application 312 may include a user/user device interface/controller module 402 configured to load and run one or more sub-application engines.” See [0040]; Safavi: “User data may include, but is not limited to, user preferences and user feedback (requirements).”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hester (US20160123619) discloses devices disposed in a smart-home environment generating user preferences in order to plan out an automated device control schedule.
Hwang (NPL: “Web based smart home automation control system design”) discloses web-based smart home automatic controller controlling and maintaining various type of home appliances remotely such as door in home, lamp, temperature, refrigerator, curtain, power equipment and etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117